DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Ban et al. (US 2013/0019675 A1) (hereinafter Ban) in view of Morino et al. (US 2015/0135824 A1) (hereinafter Morino).
Regarding claim 1, Ban teaches a physical quantity measurement device that measures a physical quantity of a fluid (see Abstract), the physical quantity measurement device comprising:
a passage flow channel [6] through which the fluid passes, the passage flow channel having an inflow port [9] into which the fluid flows and an outflow port [10] from which the fluid flows out, the physical quantity of the fluid being an object to be measured (Para [0017-0019], see Fig. 1A);
a branch flow channel [7] branched from the passage flow channel [6], the branch flow channel having a branch inlet [11] into which the fluid flows from the passage flow channel (Para [0020], see Fig. 1A); and a physical quantity detector that detects the physical quantity of the fluid in the branch flow channel [sensor 4] (Para [0017], see Fig. 1A), wherein
a passage line defined as a virtual straight line extending through both a center of the inflow port [9] and a center of the outflow port [10] [straight line through a center of inflow port 9 and outflow port 10] (see Fig. 1A), the branch flow channel [7] has an 
Ban fails to teach wherein an inclination angle of the branch coincident line with respect to the passage line is smaller than or equal to 60 degrees. Morino teaches a physical quantity measurement device having a passage flow channel and a branch flow channel branching from the passage flow channel, wherein an inclination angle of the branch flow channel with respect to the passage flow channel is smaller than 90 degrees for controlling flow of particle or pollutants into the branch flow channel (Para [0132], see Figs. 10-11). It would have been obvious to a person having ordinary skill in the art at the time of the filing of the invention to modify Ban with Morino such that an inclination angle of the branch coincident line with respect to the passage line is smaller than or equal to 60 degrees in order to affect particulate and pollutant flow in the fluid into the branching measurement flow path in a desired manner. Additionally, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233 (CCPA 1955).
	Regarding claim 15, Ban in view of Morino, as applied to claim 1 above, teaches the claimed invention, in addition to wherein the passage flow channel [6] extends 
Regarding claim 16, Ban in view of Morino, as applied to claim 1 above, teaches the claimed invention, except for explicitly teaching wherein an open area of the outflow port is smaller than an open area of the inflow port. Ban additionally teaches prior art embodiments having an open area of an outflow port being smaller than an open area of an inflow port (see Ban Fig. 5). It would have been obvious to a person having ordinary skill in the art at the time of the filing of the invention to further modify Ban in view of Morino such that the open area of the outflow port is smaller than an open area of the inflow port in order to better direct the outflow.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 9 of copending Application No. 16/985,547 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because of the following:
Instant Application
Co-pending 16/985,547
1. A physical quantity measurement device that measures a physical quantity of a fluid, the physical quantity measurement device comprising: 

a passage flow channel through which the fluid passes, the passage flow channel having an inflow port into which the fluid flows and an outflow port from which the fluid flows out, the physical quantity of the fluid being an object to be measured; 

a branch flow channel branched from the passage flow channel, the branch flow channel having a branch inlet into which the fluid flows from the passage flow channel; and a physical quantity detector that detects the physical quantity of the fluid in the branch flow channel, 

wherein a passage line is defined as a virtual straight line extending through both a center of the inflow port and a center of the outflow port, the branch flow channel has an inclined branch path inclined with respect to the passage flow channel, the inclined branch path extending from the branch inlet toward the outflow port along a passage direction in which the passage line extends, a branch coincident line is defined as a virtual straight line which coincides with a center line of the inclined branch path in the branch inlet, and 



an inclination angle of the branch coincident line with respect to the passage line is smaller than or equal to 60 degrees.
1. A physical quantity measurement device for measuring a physical quantity of a fluid, the physical quantity measurement device comprising: 

a through flow path including: a through inlet through which the fluid flows into the through flow path; and a through outlet through which the fluid flowing from the through inlet flows out of the through flow path; 


a measurement flow path branching from the through flow path for measurement of the physical quantity of the fluid, the measurement flow path including: a measurement inlet which is provided between the through inlet and the through outlet and through which the fluid flows into the measurement flow path; and a measurement outlet through which the fluid flowing from the measurement inlet flows out of the measurement flow path; a physical quantity sensor that is provided in the measurement flow path and detects the physical quantity of the fluid; and 

[…]








9. The physical quantity measurement device according to claim 1, wherein a branch angle of the measurement flow path with respect to the through flow path is smaller than or equal to 60 degrees.


.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented. 

Allowable Subject Matter
Claims 8-14 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 8, the closest prior art references Ban and Morino, teach various limitations found in the claim, as described in the rejection of claim 1 above. The prior art fails to teach or provide motivation for wherein a first orthogonal distance, which is a separation distance in the passage direction between an inflow inlet line and an inflow orthogonal line, is larger than or equal to a second orthogonal distance which is a separation distance in the passage direction between the inflow orthogonal line and an outflow orthogonal line, in combination with the rest of the limitations found in the claim.
Regarding claims 9-14, they are dependent on claim 8.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

s 2-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding claim 2, the primary reason for the indication of allowable subject matter is the inclusion of the limitations regarding a first inlet distance, which is a separation distance in the passage direction between the outflow inlet line and the inflow orthogonal line is smaller than or equal to a second inlet distance which is a separation distance in the passage direction between the outflow inlet line and the outflow orthogonal line, in combination with the rest of the limitations found in the claim and claim(s) from which it depends upon.
Regarding claims 3-7, they are dependent on claim 2.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID Z HUANG whose telephone number is (571)270-5360.  The examiner can normally be reached on Monday - Friday, 10:00 AM - 6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DAVID Z HUANG/Primary Examiner, Art Unit 2861